Exhibit 10.45

 

SEPARATION BENEFITS AGREEMENT

 

THIS SEPARATION BENEFITS AGREEMENT is made as of this 10th day of June, 2011
(this “Agreement”), by and between THORATEC CORPORATION, a California
corporation (the “Company”), and Roxanne Oulman (the “Executive”) and is
intended to supersede any and all separation benefits plans, offer letters or
understandings previously entered into between Executive and the Company with
respect to such benefits (collectively, the “Original Separation Benefits
Agreements”).

 

WITNESSETH

 

WHEREAS, the Company desires to continue to employ Executive and in order to
retain the services of Executive, the Company is willing to provide certain
severance and other benefits to Executive as described herein; and

 

WHEREAS, by reason of Executive’s employment with the Company, Executive will
receive access to and possession of Company Confidential Information (as more
fully set forth in Exhibit A), as shall exist from time to time; and

 

WHEREAS, the Company and Executive each desire to make certain changes to the
Original Separation Benefits Agreements to be reflected in this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and promises hereinafter
set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
agree as follows:

 

1.                                       Effectiveness.  This Agreement is
effective as of the date first noted above.

 

2.                                       Separation Benefits.

 

(a)                                  Termination of Executive Without Cause.  If
Executive’s employment is involuntarily terminated by the Company without Cause
(as defined below), Executive shall be paid a severance pay benefit equal to one
(1) times Executive’s then-current annual base salary.  Such amount shall be
payable in compliance with Section 7, in a cash lump sum within sixty (60) days
after Executive’s termination of employment, subject to Executive (i) executing
and not revoking an effective release of claims, in a form acceptable to the
Company (a “Release”) no later than fifty-two (52) days following such
termination of employment and (ii) remaining in compliance with all applicable
restrictive covenants, including those set forth in this Agreement and the
Employee Confidential Information and Inventions Agreement between the Company
and Executive attached as Exhibit A hereto (the “ECII Agreement”).

 

(b)                                 Termination of Executive After a Change of
Control.  Notwithstanding Section 2(a), if Executive would otherwise have been
entitled to benefits pursuant to Section 2(a) but Executive’s involuntary
termination of employment without Cause

 

--------------------------------------------------------------------------------


 

by the Company occurs on or within eighteen (18) months after a Change of
Control (as defined below), or if Executive terminates employment with the
Company for Good Reason (as defined below) during such period, Executive shall
be paid in lieu of the severance pay benefit described in Section 2(a) a Change
of Control severance pay benefit equal to two (2) times Executive’s then-current
annual base salary plus two (2) times the greatest of (i) the target bonus for
the year preceding the year in which Executive’s termination occurs, (ii) the
actual bonus for such prior year or (iii) the target bonus for the year in which
the termination of employment occurs. Such amounts shall be payable in
compliance with Section 7, in a cash lump sum within than sixty (60) days after
Executive’s termination of employment, subject to Executive (i) executing and
not revoking a Release no later than fifty-two (52) days following such
termination of employment and (ii) remaining in compliance with all applicable
restrictive covenants, including those set forth in this Agreement and the ECII
Agreement.

 

(c)                                  COBRA Benefit.  If Executive is entitled to
receive benefits pursuant to Section 2(a) or 2(b), and if Executive elects
health care continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), as provided by the Company’s group health
plan, then, in each of the first twelve (12) consecutive months following
termination of employment that Executive has not become employed by another
company which offers health insurance generally comparable with that of the
Company at the time of Executive’s termination, the Company shall pay in monthly
payments at the beginning of each such month, an amount equal to the monthly
amount paid by the Company immediately before termination of employment for
Executive’s health coverage.

 

(d)                                 For purposes of this Agreement, the
following terms have the following meanings:

 

(i)                                     “Cause” shall mean (A) Executive’s
material misappropriation of personal property of the Company (including its
subsidiaries) that is intended to result in a personal financial benefit to
Executive or to members of Executive’s family, (B) Executive’s conviction of, or
plea of guilty or no contest to, a felony, which the Company reasonably believes
has had or will have a material detrimental effect on the Company’s reputation
or business, (C) Executive’s act of gross negligence or willful misconduct
(including but not limited to any willfully dishonest or fraudulent act or
omission) taken in connection with the performance or intentional nonperformance
of any of Executive’s duties and responsibilities as an employee or continued
neglect of Executive’s duties to the Company (including its subsidiaries), or
(D) Executive’s continued willful or grossly negligent failure to comply with
the lawful directions of the Company after there has been delivered to Executive
a written demand for performance from the Company that describes the basis for
its belief that Executive has not substantially performed Executive’s duties and
Executive fails to cure such act or omission to the Company’s reasonable
satisfaction, if such act or omission is reasonably capable of being cured, no
later than five (5) business days following delivery of such written demand.

 

(ii)                                  “Change of Control” shall mean the
occurrence of any of the following events:  (A) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of

 

2

--------------------------------------------------------------------------------


 

the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; (B) the
consummation of a sale of substantially all of the Company’s assets; (C) the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or (D) a change in the composition of the Board
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors.  “Incumbent Directors” shall mean
directors who either (x) are directors of the Company as of February 15, 2007 or
(y) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of those directors whose election or nomination was
not in connection with any transaction described in subsections (A), (B), or
(C) above, or in connection with an actual or threatened proxy contest relating
to the election of directors to the Company.

 

(iii)                               “Good Reason” shall mean (A) any material
reduction in Executive’s duties or salary or bonus opportunity or (B) a
requirement that Executive works at a facility more than twenty-five (25) miles
from the Company facility where Executive is then employed without Executive’s
written consent; provided, that (A) and (B) shall not constitute grounds for
Good Reason termination unless Executive gives the Company written notice
describing such Good Reason event within thirty (30) days after the event first
occurs, such event is not corrected by the Company within thirty (30) days after
the Company’s receipt of such notice and Executive terminates employment no
later than one hundred eighty (180) days after the expiration of such correction
period.

 

3.               “Best Pay” Provision.  Notwithstanding anything in the
Agreement to the contrary, if any payment or benefit (including without
limitation, any acceleration of equity awards) Executive would receive pursuant
to the Agreement or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall either be (A) delivered in full or (B) delivered as to such lesser
extent which would result in no portion of such Payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the largest payment,
notwithstanding that all or some portion the Payment may be taxable under
Section 4999 of the Code.  Any reduction in payments and/or benefits will occur
in the following order: (1) reduction of cash payments; (2) cancellation of
accelerated vesting of equity awards other than stock options; (3) cancellation
of accelerated vesting of stock options; and (4) reduction of other benefits
paid to Executive.  In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of Executive’s equity awards.

 

4.                                       Benefits Subject to Execution of
Release; Payments upon Termination of Employment.  Executive shall not be
entitled to receive any amount or benefit pursuant to

 

3

--------------------------------------------------------------------------------


 

Section 2 of this Agreement unless Executive executes and delivers a Release no
later than fifty-two (52) days following such termination of employment and
remains in compliance with all provisions of this Agreement.  Except as
otherwise provided in the Agreement, any compensation provided under this
Agreement that is payable upon a termination of Executive’s employment, shall be
paid within sixty (60) days of such termination of employment.

 

5.                                       Acceleration of Stock Options and Stock
Grants Upon Certain Terminations Following a Change of Control.  In the event
that the Company terminates the employment of Executive without Cause on or
within eighteen (18) months after a Change of Control, or if Executive
terminates employment with the Company for Good Reason during such period, any
options to purchase Company common stock, shares of restricted stock or
restricted stock units (collectively, “Equity Units”) that have been granted to
Executive by the Company that are outstanding, but not yet exercisable or as to
which restrictions have not yet lapsed, in whole or in part, as of the effective
date of such termination of employment, shall become fully vested and
exercisable and shall be otherwise exercisable in accordance with the terms of
the stock option grant, restricted stock grant or restricted stock unit grant
and applicable Thoratec stock option or incentive stock plan.

 

6.               Exclusivity of Agreement.  The benefits provided in this
Agreement are in lieu of any other severance-type benefits provided by the
Company under any other plan, agreement, arrangement or policy, notwithstanding
the terms of any such other plan, agreement, arrangement or policy.

 

7.               Section 409A.

 

(a)                              Notwithstanding anything in this Agreement to
the contrary, any compensation or benefits payable under the Agreement that
constitutes “nonqualified deferred compensation” within the meaning of
Section 409A and which are designated as payable upon Executive’s termination of
employment (other than accrued obligations which must be paid upon such
termination under applicable law) shall be payable upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “separation
from service”), regardless of when the termination of employment occurs.

 

(b)                                 To the maximum extent permitted by
applicable law, amounts payable in connection with a separation from service
shall be paid in reliance upon Treasury Regulation 1.409A-1(b)(9) (Separation
Pay Plans) or Treasury Regulation 1.409A-1(b)(4) (Short-Term Deferrals). 
However,  notwithstanding anything to the contrary in this Agreement, if
Executive is deemed by the Company at the time of Executive’s separation from
service to be a “specified employee” for purposes of Section 409A, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A, such portion of Executive’s benefits shall not
be provided to Executive prior to the earlier of (i) the expiration of the
six-month period measured from the date of Executive’s separation from service
with the Company or (ii) the date of Executive’s death.  Upon the first business
day following the expiration of the applicable period, all payments deferred
pursuant to the preceding sentence shall be paid in a lump sum to Executive (or
Executive’s estate or beneficiaries), and any remaining payments due to
Executive under this Agreement shall be paid as otherwise provided herein.

 

4

--------------------------------------------------------------------------------


 

(c)                                  To the extent applicable, this Agreement
shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the effective date
of this Agreement.  Notwithstanding any provision of this Agreement to the
contrary, in the event that the Company determines that any amounts payable
hereunder will be immediately taxable to Executive under Section 409A and
related Department of Treasury guidance, the Company may, to the extent
permitted under Section 409A, (i) cooperate in good faith to adopt such
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they determine necessary
or appropriate to preserve the intended tax treatment of the benefits provided
by this Agreement, preserve the economic benefits of this Agreement and avoid
less favorable accounting or tax consequences for the Company and/or (ii) take
such other actions as mutually determined necessary or appropriate to exempt the
amounts payable hereunder from Section 409A or to comply with the requirements
of Section 409A and thereby avoid the application of penalty taxes under such
section.

 

8.               Non-disparagement.  Except as required by law or legal process,
Executive agrees that during and subsequent to the term of this Agreement,
Executive will not disparage any aspect of the Company or its successors or
assigns, including but not limited to its officers, management, employees and
products.

 

9.               Miscellaneous.

 

(a)                                  Any notice or other communication required
or permitted under this Agreement shall be effective only if it is in writing
and delivered personally or sent by registered or certified mail, postage
prepaid, addressed as follows (or if it is sent through any other method agreed
upon by the parties):

 

If to the Company:

 

Thoratec Corporation

6035 Stoneridge Drive

Pleasanton, CA 94588

Attention: Vice President of Human Resources

 

If to Executive:

 

At Executive’s address most recently

provided to the Company by Executive.

 

or to such other address as any party hereto may designate by notice to the
other, and shall be deemed to have been given upon receipt.

 

5

--------------------------------------------------------------------------------


 

(b)                                 This Agreement by and between Executive and
the Company  constitutes the entire agreement between the parties hereto with
respect to the matters herein, and supersedes and is in full substitution for
any and all prior understandings or agreements, whether oral or written, with
respect to the matters herein, including without limitation, any prior
separation benefits plan or offer letter between Executive and the Company,
including the Original Separation Benefits Agreements, provided, however, that
the ECII Agreement shall remain in full force and effect and shall not be
superseded or substituted by this Agreement.

 

(c)                                  This Agreement may be amended only by an
instrument in writing signed by the parties hereto, and any provision hereof may
be waived only by an instrument in writing signed by the party against whom or
which enforcement of such waiver is sought.  Notwithstanding the foregoing, the
Company may in its sole discretion, amend this Agreement at any time as may be
necessary to avoid the imposition of the additional tax under
Section 409(A)(a)(1)(B) of the Code; provided, however, that any such amendment
shall be implemented in such a manner as to preserve, to the greatest extent
possible, the terms and conditions of the Agreement as in existence immediately
prior to any such amendment.  The failure of any party hereto at any time to
require the performance by any other party hereto of any provision hereof shall
in no way affect the full right to require such performance at any time
thereafter, nor shall the waiver by any party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself or a waiver of any other
provision of this Agreement.

 

(d)                                 This Agreement shall be binding upon and
inure to the benefit of the executors, administrators, heirs, successors, and
assigns of the parties; provided, however, that except as herein expressly
provided, this Agreement shall not be assignable either by the Company (except
to an affiliate or successor of the Company) or by Executive without the prior
written consent of the other party.  Any attempted assignment in contravention
of this Section 9(d) shall be void.

 

(e)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would have been required to perform it if no
such succession had taken place.   As used in the Agreement, the “Company” shall
mean both the Company as defined above and any such successor that assumes and
agrees to perform this Agreement, by operation of law or otherwise.

 

(f)                                    This Agreement shall be governed by and
construed in accordance with the laws of the state of California, without
reference to principles of conflicts of law.  Executive hereby submits to the
jurisdiction and venue of the courts of the State of California and the Federal
Courts of the United States of America located within the County of Alameda for
purposes of any action relating to or arising out of this Agreement.  Executive
further agrees that service upon Executive in any such action or proceeding may
be made by first class mail, certified or registered, to Executive’s address as
last appearing on the records of the Company.

 

6

--------------------------------------------------------------------------------


 

(g)                                 This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

(h)                                 The headings in this Agreement are inserted
for convenience of reference only and shall not be a part of or control or
affect the meaning of any provision hereof.

 

(i)                                     All provisions of this Agreement are
intended to be severable.  In the event any provision or restriction contained
herein is held to be invalid or unenforceable in any respect, in whole or in
part, such finding will in no way affect the validity or enforceability of any
other provision of this Agreement.  The parties hereto further agree that any
such invalid or unenforceable provision will be deemed modified so that it will
be enforced to the greatest extent permissible under law, and to the extent that
any court of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court may limit this Agreement to render it
reasonable in light of the circumstances in which it was entered into and
specifically enforce this Agreement as limited.

 

(k)                                  Executive acknowledges and confirms that
Executive has had the opportunity to seek such legal, financial and other advice
and representation as Executive has deemed appropriate in connection with this
Agreement.

 

(l)                                     The Company may withhold from any
amounts payable to Executive hereunder all federal, state, city or other taxes
that the Company may reasonably determine are required to be withheld pursuant
to any applicable law or regulation.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE

 

THORATEC CORPORATION 

 

 

 

 

 

 

/s/ Roxanne Oulman

 

/s/ Gerhard Burbach

Name: Roxanne Oulman

 

Name:

Gerhard F. Burbach

 

 

Title:

President & CEO

 

7

--------------------------------------------------------------------------------